Hill, J. (dissenting).
At the beginning of the transaction the money was in an account in the bank in the name of the deceased. She withdrew it by signing a check payable jointly to herself and the claimant. The deposit slip or card signed by these two persons to whom the check was payable recited that the deposit was a joint account with right of survivorship, as did the signature book. Each act of deceased indicated an intent to make a joint account with the right of survivorship in the claimant. The failure of the bank scriveners to indicate this intent on the account books of the bank should not defeat the obvious intention of deceased. The oral testimony supports this theory.
Decree affirmed, with costs to the respondent payable out of the estate.